Citation Nr: 1821412	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-61 281	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REMAND

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was last afforded a VA examination of his right knee in August 2017.  The examiner noted that the Veteran did not have a meniscus (semilunar cartilage) condition.  In November 2017, the Veteran submitted a statement noting that he underwent x-rays upon VA treatment in October 2017, which revealed complete loss of medial compartment joint space with genu varus of the right knee.  The Veteran asserts that it was determined by the October 2017 x-ray that he has no cartilage in the right knee.  

Upon review of the October 2017 VA treatment record, x-rays reveal an impression of complete loss of medial compartment joint space with genu varus.  However, there is no specific mention of there being no cartilage in the Veteran's right knee.  As it appears the Veteran is asserting that his right knee symptoms have worsened since the August 2017 VA examination, a new VA examination is warranted.  

Moreover, at the most recent August 2017 VA examination the Veteran reported having flare-ups that involved his knee bracing when walking, standing, climbing stairs, or sitting too long.  The examiner indicated that the Veteran's right knee was not being examined immediately after repetitive use.  When asked whether pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time, the examiner claimed to be unable to say without mere speculation because there was no objective evidence of a flare-up.  The examiner further indicated that the Veteran's right knee was not being conducted during a flare-up.  When asked whether pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups, the examiner again claimed to be unable to say without mere speculation.

While the Veteran's claim was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued a new precedential decision which also requires that certain claims also be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

Because the August 2017 VA examination does not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during flare-ups of his right knee consistent with Sharp, this examination is insufficient for adjudication purposes.  Therefore, remand is necessary for another examination in order to address the Veteran's flare-ups.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  

If possible, such examination should be conducted during a flare-up.

(a) The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disability, to include any dislocation or removal of the semilunar cartilage.

(b) The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on BOTH active and passive motion, AND on weight-bearing and nonweight-bearing AND, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(c) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(d) If the Veteran endorses experiencing flare-ups of his right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)


